COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER

Appellate case name:        Mireya Patino Garcia v. The State of Texas

Appellate case number:      01-14-00939-CR

Trial court case number: 1952529

Trial court:                County Criminal Court at Law No. 9 of Harris County

        Appellant is represented by retained counsel, Chadrick Stewart Henderson. Appellant’s
brief was originally due on December 30, 2015. On January 19, 2016, the Clerk of the Court
notified appellant that a brief had not yet been filed and required a response within 10 days. See
TEX. R. APP. P. 38.8(b)(2). No brief or motion for extension of time has been filed.
Accordingly, we enter the following order.
        Pursuant to Rule of Appellate Procedure 38.8, we abate this appeal and remand the case
to the trial court for a hearing. See TEX. R. APP. P. 38.8(b)(2)–(3). We direct the trial court to
conduct a hearing at which a representative of the Harris County District Attorney’s Office and
appellant and retained counsel shall be present.1 The trial court shall have a court reporter record
the hearing. The trial court is directed to make appropriate findings on these issues:

           1. Whether appellant still wishes to pursue this appeal;
           2. If so, whether retained counsel, Chadrick Stewart Henderson, has abandoned the
              appeal and whether the trial court should establish a date by which appellant shall
              retain new counsel.

TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04; TEX. R. APP. P. 38.8(b)(2), (3), (4).
      The trial court shall cause a supplemental clerk’s record containing its findings and
recommendations, including the name, address, telephone number, and State Bar number of any

1      If appellant is incarcerated, at the trial court’s discretion, appellant may participate in the hearing
       by closed-circuit video teleconferencing. Any such teleconference must use a closed-circuit video
       teleconferencing system that provides for a simultaneous compressed full motion video and
       interactive communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request of appellant, appellant and his counsel
       shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.
new retained counsel, and the reporter’s record of the hearing to be filed in this Court no later
than April 14, 2016. If the hearing is conducted by video teleconference, a certified video
recording of the hearing shall be filed in this Court no later than April 14, 2016.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s
record that complies with this order, and the reporter’s record of the hearing, have been filed in
this Court. The trial court coordinator shall set a hearing date and notify the parties and the
Clerk of this Court of such date.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: March 15, 2016